JOHNSON, Judge.
This is an appeal from a judgment pursuant to a jury verdict.
The points raised by appellant are (1) does defendant have a right to preliminary hearing and (2) does defendant and his counsel have a reasonable period of time to prepare for trial after arraignment.
The facts are that the defendant was charged by an information. The Supreme Court of Florida, as well as this Court, has held that a probable cause having been found by the filing of the infor*533mation, the purpose of a preliminary hearing has been met.1
The defendant had filed at least two motions to advance the cause, and the trial court took the defendant and his counsel at their words, and set the trial for two days after arraignment and within about four to six weeks after the filing of the information. The defendant’s counsel should not have asked for a speedy trial if he was not ready to go to trial.
We see no error in this cause and the judgment and sentence are hereby affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.

. Maxwell v. Blount, 250 So.2d 657 (Fla.App.1st, 1971); State ex rel. Hardy v. Blount, 261 So.2d 172 (Fla.1972).